Per Curiam,
We agree with the learned judge below that, although the information did not specify the act and the section thereof al*508leged to have been violated, it sufficiently charged a violation of that clause of the eleventh section, the Act of May 29, 1901, P. L. 302, which reads: “Any fish, other than those named in this section, when caught upon such lines” (outlines) “shall immediately be removed therefrom and set free in the waters from which it was taken.” This being so, and the record of the justice showing that he adjudged the defendant to be guilty of the offense charged against him in the information, the defendant has no cause to complain because he was adjudged to pay the fine of $25.00, prescribed by the eleventh section. And this is true, although it be conceded for argument’s sake that upon the same information and proofs he might have been subjected to a fine of $10.00 for each fish, $50.00 in the aggregate, under sec. 20. See 12 Cyclopedia of Law and Procedure, 783, 934, IV. The doctrine of Carlisle v. Baker, 1 Yeates, 471, does not apply to such a case, and the decision in Lowrie v. Verner, 3 Watts, 317, is still more plainly inapplicable. For further discussion of the exceptions we refer to the opinion of the learned judge below.
We are not willing to commit ourselves to the proposition that an order upon certiorari to a justice of the peace, merely overruling exceptions to his record, is a final judgment from which an appeal can be taken. But as counsel on both sides, by their agreement printed in the appellant’s paper-book, evidently intend that it shall be treated as such, we will not subject them to further expense and delay in the disposition of the case.
The order of the court and the judgment of the justice of the peace are affirmed at the costs of the appellant, and the record is remitted to the court below to the end that the judgment be carried into effect.